People v Olmeda (2017 NY Slip Op 07690)





People v Olmeda


2017 NY Slip Op 07690


Decided on November 2, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 2, 2017

Tom, J.P., Renwick, Mazzarelli, Oing, Singh, JJ.


4945/13 4886A 5324/13 4886

[*1] The People of the State of New York, Respondent,
vLuis Olmeda, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Mark W. Zeno of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Michael J. Yetter of counsel), for respondent.

Judgments, Supreme Court, New York County (Michael J. Obus, J.), rendered September 8, 2014, as amended September 30, 2014, convicting defendant, after a nonjury trial, of arson in the second degree and burglary in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 12 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348 [2007]). There is no basis
for disturbing the court's credibility determinations, in which it accepted the victim's testimony and rejected defendant's.
We perceive no reason for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 2, 2017
CLERK